Name: 2007/401/EC: Council Decision of 25 May 2007 appointing a Belgian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-06-13

 13.6.2007 EN Official Journal of the European Union L 151/32 COUNCIL DECISION of 25 May 2007 appointing a Belgian alternate member of the Committee of the Regions (2007/401/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Belgian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as an alternate member of the Committee of the Regions has fallen vacant following the resignation of Mr CEREXHE, HAS DECIDED AS FOLLOWS: Article 1 Ms Evelyne HUYTEBROECK, Minister for the Environment, Energy, Tourism and Welfare of the Brussels Capital Regional Government, is hereby appointed an alternate member of the Committee of the Regions in place of Mr CEREXHE for the remainder of his term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 25 May 2007. For the Council The President A. SCHAVAN (1) OJ L 56, 25.2.2006, p. 75.